Citation Nr: 1114424	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Whether new and material evidence has been received to reopen a claim of  service connection for headaches, to include as secondary to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from July to October 1991, and from October 2004 to November 2005.  His decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for headaches, and also denied entitlement to service connection for traumatic brain injury.  The Veteran filed a notice of disagreement with this decision in February 2008, and the RO issued a Statement of the Case dated in April 2008.  The Veteran filed a statement in December 2008 that the RO accepted as a substantive appeal.  See 38 C.F.R. § 20.202; Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board observes that the Veteran was scheduled for a hearing before a Veterans Law Judge in December 2010, but failed to report for such hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704. 

After the most recent Supplemental Statement of the Case dated in September 2009, the Veteran submitted additional evidence in connection with his claims.  This evidence is primarily related to his PTSD.  The evidence was not accompanied by a waiver of initial RO consideration.  However, as this evidence does not indicate the existence of a traumatic brain injury or residuals of a traumatic brain injury, and is essentially cumulative of evidence already received by VA regarding the traumatic brain injury claim decided herein, the Board finds that a remand for initial RO consideration of this evidence is not warranted in this case.  38 C.F.R. § 20.1304.

In this case, the Board notes that, in March 2006, the RO denied entitlement to service connection for headaches, among other conditions.  The Veteran filed a timely notice of disagreement to this decision, and the RO issued a Statement of the Case dated in April 2007.  However, the Veteran did not perfect his appeal by submitting a timely substantive appeal as required by 38 C.F.R. § 20.202, and the decision became final.  As such, before reaching the merits of the Veteran's headache claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened claim of service connection for a headache disorder and the claim of service connection for traumatic brain injury are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2006 decision, the RO denied entitlement to service connection for headaches.  The Veteran filed a timely appeal and the RO issued a statement of the case; however, the Veteran did not file a timely substantive appeal and the March 2006 decision became final.

2.  Evidence received since the March 2006 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied service connection for headaches is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the March 2006 rating decision is new and material; and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen for service connection for headaches, any deficient notice for that claim is not prejudicial to the Veteran.

Reopening a Claim for Service Connection

In a March 2006 decision, the RO denied entitlement to service connection for headaches.  The Veteran filed a timely appeal and the RO issued a statement of the case.  However, the Veteran did not file a timely substantive appeal and the March 2006 decision became final.

In the March 2006 decision, the RO found that the Veteran's service treatment records did not show any complaints, diagnosis, or treatment for headaches.  The RO also indicated that the Veteran had not submitted any evidence of headaches following separation from service.  

The evidence, that has been added to the Veteran's claims file since the March 2006 rating decision, consists of VA and private treatment records, and the Veteran's statements in connection with his claim.  The medical records indicate that the Veteran has been diagnosed with headaches and migraines.  A May 2009 neurology consultation diagnosed the Veteran with chronic daily headache syndrome.  His active problem list included chronic headaches and migraines.  An April 2008 treatment note indicated that the Veteran's headaches were doing better with current treatment.  In March 2008, a neurology progress note indicated a diagnosis of mixed tension and migrainous headaches.  The Veteran submitted statements indicating that he was very near several roadside bomb explosions while serving in Iraq and that he hit his head on the inside of his truck during the course of one explosion.  He reported that he had no migraines prior to his active service in Iraq and that headaches began after this incident and have continued to this day.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the March 2006 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's headache claim.  The Veteran also reported that his headaches began in service in Iraq after close proximity to several roadside bomb explosions, including one in which he hit his head.  He reported that he had no headaches prior to service and that they began in service and continue to this day.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in March 2006, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for headaches is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review as to the issues of service connection for headaches and traumatic brain injury.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim of entitlement to service connection for headaches.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim of entitlement to service connection for headaches, his service treatment records indicate that in a September 2005 medical history, he indicated that he was taking medication for headaches.  In addition, in a post-deployment health assessment dated in October 2005, the Veteran reported headaches.  The Veteran was also noted to have headaches, associated with eye pain, in a November 2005 medical assessment.  

After service, the Veteran's medical records indicate that the Veteran has been diagnosed with headaches and migraines.  A May 2009 neurology consultation diagnosed the Veteran with chronic daily headache syndrome.  His active problem list included chronic headaches and migraines.  A January 2008 neurologoical consult indicated that the Veteran had headaches on a daily basis.  An April 2008 treatment note indicated that the Veteran's headaches were doing better with current treatment.  In March 2008, a neurology progress not indicated a diagnosis of mixed tension and migrainous headaches.  The Veteran submitted statements indicating that he was very near several roadside bomb explosions while serving in Iraq and that he hit his head on the inside of his truck during the course of one explosion.  He reported that he had no migraines prior to his active service in Iraq and that headaches began after this incident and have continued to this day.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection can be granted for certain diseases, including psychoses, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.  Certain chronic disorders may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of separation from qualifying military service. 38 C.F.R. §§ 3.307; 3.309.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claim.  The examiner should, after reviewing the claims file, indicate whether the Veteran has a headache disorder and, if so, whether such disorder had its onset in active military service, within one year of active service, or is otherwise related to the Veteran's active military service.    See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With regard to the claim of service connection for traumatic brain injury, the Board observes that the Veteran's claims file appears to be missing records of  VA neuropsychological testing that took place on February 26, 2009.  On remand, an effort should be undertaken by the RO/AMC to obtain such test results.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Additionally, the Veteran has not been afforded a VA examination in connection with his traumatic brain injury claim.  He contends that he has a traumatic brain injury or residuals of a traumatic brain injury that are the result of his active service.   He reported that he was involved in several incidents in service in Iraq involving roadside bombs and that on at least one occasion he was driving in a convoy and a truck behind his was hit by a roadside bomb.  He indicated that he hit his head on the inside of his truck in this incident.  The Board notes that VA is required to give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In January 2008, the Veteran was seen for a traumatic brain injury second level evaluation.  The physician stated that the Veteran may have sustained a concussion/mild traumatic brain injury, though, it was suspected that most of the Veteran's symptoms were related more to PTSD than to traumatic brain injury.  Follow-up with the traumatic brain injury clinic was recommended.

A February 2008 neurology consult shows that the Veteran was assessed with headaches with migrainous pattern.  It was indicated that he had a normal neurologic examination and the physician stated that he saw no significant changes to suggest traumatic brain injury.

A June 2009 treatment note indicated that the Veteran served in Iraq from November 2004 to October 2005 and that he was exposed to several IED blasts and explosions.  His previous history regarding the blasts was noted.  The Veteran reported continued difficulty concentrating and thinking following injury.

As noted, the Veteran has not been afforded a VA examination for compensation purposes which addresses whether he has traumatic brain injury that is manifested as a result of his period of active combat service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to scheduling the foregoing VA examinations, the RO/AMC should contact the Veteran and his representative and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated the Veteran since service for headaches and residuals of a traumatic brain injury.  This should include updated records from the Mountain Home VA Medical Center dated since July 2010.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since service for headaches and residuals of traumatic brain injury.  This should include records from the Mountain Home VA Medical Center dated since July 2010.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

2.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain the findings of the neuropsychological testing that took place on February 26, 2009.  All records obtained should  be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  After associating with the claims file all available records received pursuant to the above-requested development, the RO/AMC shall arrange for a VA examination in connection with the Veteran's headache claim.  The examiner should, after reviewing the claims file, indicate whether the Veteran has headaches and, if so, whether such disorder had its onset in active military service, within one year of active service, or is otherwise related to the Veteran's active military service.    The claims file must be made available to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should acknowledge such review in the examination report).  

 (a) Does the Veteran have a headache disorder?  If so, state the diagnosis.

(b) If the examiner diagnoses headaches, is it at least as likely as not (50 percent or greater probability) that such condition (a) had its onset during active duty service or within one year after separation from active service, (b) is otherwise etiologically related to the Veteran's active service?  

Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  The examiner must consider all lay statements submitted by the Veteran in support of his claim.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The RO/AMC shall schedule the Veteran for a VA examination to address the current nature and etiology of his claimed traumatic brain injury residuals.  All tests and studies deemed necessary by the examiner should be accomplished and the findings then reported in detail.

The examiner is directed to advance an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has residuals of a traumatic brain injury.  If so, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that any identified traumatic brain disorder had its onset during active service/duty, to include as a result of several incidents in service in Iraq involving roadside bombs including hitting his  head on the inside of his truck during one such incident.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims, including an analysis under the provisions of 38 U.S.C.A. § 1154(b) as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


